        Case 1:17-cv-00699-WMS Document 36 Filed 09/23/20 Page 1 of 29




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


MEGAN SHIMBURSKI, MAKENNA
SHIMBURSKI, JOHN SHIMBURSKI, MARTHA
SPAULDING,
                            Plaintiffs,
       v.                                                 DECISION AND ORDER
                                                                17-CV-699S
DETECTIVE GREGORY McCARTHY,
DETECTIVE MATTHEW NOECKER,
DETECTIVE JACK GRAHAM, DUANE
DeGOILER, THE COUNTY OF ERIE,
SHERIFF TIMOTHY HOWARD, CAPTAIN
GREGORY SAVAGE, TOM NAVARRO,
                            Defendants.



                                      I.   Introduction

       Before this Court is the Motion of the remaining Defendants (collectively the

“County Defendants”) (Docket No. 25) to Dismiss the Amended Complaint (Docket

No. 20). Responses to this motion were due by December 14, 2017 (Docket No. 27),

which Plaintiffs submitted (Docket No. 28). Replies initially were due by December 21,

2017 (Docket No. 27), but the County Defendants moved for extension of time (Docket

No. 29), which was granted nunc pro tunc on February 1, 2018 (Docket No. 31), after they

filed their Reply (Docket No. 30).

       One defendant, Town of Sardinia Dog Warden Duane DeGolier, did not answer or

move against the Amended Complaint by September 28, 2018. This Court then set a

deadline for DeGolier’s response to the Amended Complaint. (Docket No. 32.) That

Order also dismissed Defendants’ Motions to Dismiss the original Complaint (Docket
        Case 1:17-cv-00699-WMS Document 36 Filed 09/23/20 Page 2 of 29




Nos. 14 (DeGolier), 17 (County Defendants) as moot (Docket No. 32). DeGolier then

moved to dismiss the Amended Complaint (Docket No. 33) and later entered into a

Stipulation dismissing claims against him (Docket No. 35).

       Following briefing of the County Defendants’ present Motion to Dismiss, it was

deemed submitted without oral argument. For the reasons stated herein, the County

Defendants’ Motion to Dismiss the Amended Complaint (Docket No. 25) is granted in

part, denied in part.

                                      II.    Background

          A. Seizure of Lady, July 2014

       This is a civil rights action for violations of the Fourth and Fourteenth Amendment

rights of Plaintiffs concerning the seizure and treatment of Plaintiffs’ family dog, Lady, and

subsequent dangerous dog proceeding.           Plaintiffs allege that Erie County Sheriff’s

detectives unlawfully trespassed on Plaintiffs’ property and, in the course of this search,

shot and injured Lady (Docket No. 20, Am. Compl. ¶¶ 1, 30). Plaintiffs claim that Lady

then was seized by Sheriff’s Department officers by the officers’ unreasonably shooting

Lady (id. ¶¶ 1, 18).

       A dangerous dog hearing was held in Town of Sardinia Court and Plaintiff Megan

Shimburski (“Plaintiff” when in the singular) alleges that she was not allowed to present

evidence in that proceeding. As a result, Lady was deemed to be a dangerous dog and

suffered at the hands of Defendants. While in Defendants’ custody and care, Lady

suffered further injuries including possible cigarette burns. (Id.)

       Plaintiff Megan Shimburski was visiting her parents, John Shimburski and Martha

Spaulding, on July 25, 2014, with her children, among them five-year-old Plaintiff



                                              2
         Case 1:17-cv-00699-WMS Document 36 Filed 09/23/20 Page 3 of 29




Makenna Shimburski, and her dog, Lady (id. ¶¶ 5, 6, 7, 8, 27). On that day, Sheriff’s

Deputies defendants Graham, Noecker, and McCarthy appeared at John Shimburski and

Martha Spaulding’s residence on Pratham Road in East Concord (id. ¶¶ 6, 26-27).

McCarthy and Noecker went to the back yard (while Graham went to the front) and were

greeted by Lady, a two-year-old pit bull terrier (id. ¶¶ 29, 8, 30). Lady “sauntered around

the corner” and was shot in the head by McCarthy (id. ¶ 30). Makenna was with Lady at

the time and the bullet grazed Lady and “nearly causing the fatal demise” of Makenna (id.

¶¶ 30, 1), although Plaintiffs make no claim for any injuries to her save emotional wounds

from the incident (see id. ¶ 55). McCarthy allegedly shot Lady because he thought she

was charging him (id. ¶ 32). Plaintiffs contend that Lady was yards away from Detective

McCarthy when he shot her and there was no evidence of the Deputies being bitten (id.

¶ 42).

         Meanwhile, John Shimburski and Martha Spaulding have their own dog, a

Shepherd mix named Ace (id. ¶ 8), and Ace ran out to Graham when he approached the

front and Ace then stopped (id. ¶ 29); that dog was not shot.

         Plaintiffs describe Lady as a good-natured dog, gentle and loving, who was

allowed to wander off leash on her large country back yard (id. ¶ 33).

         The Deputies then entered the residence without permission and seized Plaintiff

Megan Shimburski (id. ¶ 34). Megan Shimburski asked if they had a warrant and they

answered that they did not. She then asked to be allowed to seek veterinary care for

Lady but was denied; the officers told her that they had to wait for an animal control officer

before Lady could be moved. Furthermore, the officers’ vehicles blocked her car. (Id.)




                                              3
        Case 1:17-cv-00699-WMS Document 36 Filed 09/23/20 Page 4 of 29




       As ordered, Megan Shimburski called her parents (id. ¶ 34); when they arrived the

Deputies searched their home, ostensibly looking for her former boyfriend (id. ¶¶ 35, 28,

63). Plaintiffs deny that the Deputies were lawfully present there or had consent, a

warrant, or any exigent circumstance to justify their entry and continued presence in

Plaintiffs’ home (id. ¶¶ 36, 61, 62). Defendants refused requests by Megan Shimburski

and her parents to leave or to seek veterinary care for Lady (id. ¶ 38).

       One hour later, Megan and John Shimburski were allowed to leave with Lady (after

a further delay for photographs of the wounded dog) and Lady was provided life-saving

surgery costing $1,400 in veterinary bills (id. ¶ 41).

       Megan Shimburski later posted statements about this incident on Facebook

starting on or about August 3, 2014, with a Facebook group formed in Lady’s honor and

contact information for the Sheriff’s office published (id. ¶ 43). On August 5, 2014, eleven

days after the shooting, the Deputies filed a petition in Sardinia Town Court alleging that

Lady was a “dangerous dog” under the New York Agriculture and Markets Law § 123 and

sought her seizure (id. ¶ 44). Later that day, Lady was seized by animal control officer

DeGolier (id. ¶ 45). Plaintiff visited Lady in the kennel on August 8 and saw additional

facial sores on Lady that resembled cigarette burns which were not on her face when

Lady was seized (id. ¶ 46). Plaintiffs incurred additional veterinary expenses for treatment

of these sores (id.).

       Plaintiffs next argue that the dangerous dog hearing was conducted in an improper

manner, with Plaintiffs and their witnesses were excluded from the hearing room while

the prosecution and Government witnesses were allowed in, as well as fifteen Sheriff’s

Deputies (id. ¶ 48). Megan Shimburski alleges fifteen Sheriff’s Deputies were in the



                                              4
        Case 1:17-cv-00699-WMS Document 36 Filed 09/23/20 Page 5 of 29




courtroom forming a confrontational atmosphere (id.).          Assistant County Attorney

defendant Tom Navarro participated in the hearing, Megan claiming that Navarro

allegedly encouraged the claimed unconstitutional process during that hearing (id.). After

denying Megan Shimburski’s motion to dismiss, Town Justice Heintz denied her the

opportunity to produce witnesses and to be heard, finding that Lady was a dangerous dog

(id.). Plaintiffs do not allege what happened to Lady after that decision, cf. N.Y. Agric. &

Mkts. Law § 123(2) (ordering spaying of a dog , microchipping, secure confinement,

restraint, or muzzling), (3) (upon finding a dog is dangerous, the justice may order humane

euthanasia or permanent confinement upon specific findings and, if ordering euthanasia

granting the owner time to file a notice of appeal).

          B. Pleadings

       Plaintiffs filed their original Complaint on July 25, 2017 (Docket No. 1). Defendant

Duane DeGolier moved to dismiss for failure to state a claim (Docket No. 14) and the

County Defendants also moved to dismiss (Docket No. 17). After responding to these

motions (Docket Nos. 18, 19), Plaintiffs filed their Amended Complaint (Docket No. 20).

The County Defendants then moved to dismiss the Amended Complaint in the pending

motion (Docket No. 25). As previously stated, this Court deemed moot the motions to

dismiss the initial Complaint (Docket No. 32).

       In the Amended Complaint (Docket No. 20), Plaintiffs now allege six causes of

action (including the final, unenumerated claim for punitive damages). In the First Cause

of Action, Plaintiffs allege against McCarthy, Noecker, and Graham in their individual




                                             5
         Case 1:17-cv-00699-WMS Document 36 Filed 09/23/20 Page 6 of 29




capacities1 violated Plaintiffs’ Fourth and Fourteenth Amendment rights in unlawfully

damaging and depriving them of their property, Lady, a companion animal (id. ¶¶ 51-59).

        The Second Cause of Action alleges that Defendants McCarthy, Noecker, and

Graham (in their individual capacities) violated Plaintiffs’ Fourth and Fourteenth

Amendment rights by their unlawful entry without a warrant on July 25, 2014 (id. ¶¶ 61-

72).

        The Third Cause of Action alleges these Defendants (again in their individual

capacities) violated Plaintiffs’ Fourth and Fourteenth Amendment rights against

unreasonable seizure, false arrest, and false imprisonment of Plaintiffs for about an hour

when they were detained during the search on July 25, 2014 (id. ¶¶ 74-88, 41).

        The Fourth Cause of Action alleges establishment of a municipal policy by

Defendants Erie County Sheriff Timothy Howard and Erie County (and the individual

Deputies, in their official and individual capacities) to deprive Plaintiffs of their property in

violation of the Fourth and Fourteenth Amendments by shooting Plaintiffs’ dog (id. ¶¶ 90-

95). Plaintiffs cite to two other examples of Sheriff’s Department shooting dogs during

searches to allege a pattern and practice that was applied to Lady (id. ¶ 91), with one

example occurring in 2012 and the other in 2016 (after the shooting alleged here) (id.).

        The Fifth Cause of Action is alleged by Plaintiff Megan Shimburski only; she

contends defendants Captain Gregory Savage and Assistant County Attorney Thomas

Navarro violated her Fourth, Sixth, and Fourteenth Amendment rights during the

dangerous dog hearing (id. ¶¶ 97-104). Plaintiff contends the process afforded during

the August 12, 2014, dangerous dog hearing was inadequate (id. ¶ 99). Plaintiff points


        1Thisis the only Cause of Action alleged against DeGolier for his role is seizing Lady, id. ¶ 58, but
claims against DeGolier were dismissed by stipulation, Docket No. 35.

                                                     6
        Case 1:17-cv-00699-WMS Document 36 Filed 09/23/20 Page 7 of 29




out that Deputies lined the walls of the courtroom, intimidating her, with Captain Savage

and Assistant County Attorney Navarro as part of the entourage; that Captain Savage

supervised Detectives Graham, McCarthy, and Noecker (id. ¶¶ 100-01). She alleges that

Navarro, as a County Attorney, “orchestrated and directed such violations of the due

process taking place” against her (id. ¶ 102). Town Justice Heintz deprived Plaintiff of an

opportunity to testify at the hearing, all while Navarro and Savage stood silently “tacitly

enabling and causing Plaintiff’s due process rights to be violated” (id. ¶ 103).

       The unnumbered last Cause of Action seeks punitive damages from Defendants

Erie County, Navarro, Savage, McCarthy, Noecker, and Graham (id. ¶¶ 106-07; cf. id.

¶ 106 (alleges Sheriff Howard also)) for their respective deliberate indifference to

Plaintiffs’ constitutional rights (id. ¶ 106).

       Plaintiffs here demand compensatory, exemplary, and punitive damages, costs,

and recovery of their attorneys’ fees under 42 U.S.C. § 1988 (id. at 31).

           C. Motion to Dismiss Amended Complaint (Docket No. 25)

       The County Defendants move to dismiss discrete causes of action and particular

Defendants (Docket No. 25, Defs. Memo. at 2). They seek dismissal of the First Cause

of Action for failing to state a valid cause of action because there is no due process claim

alleged for the injuries to Lady (id. at 2, 6-8). They next argue that the Fourth Cause of

Action against Deputies McCarthy, Noecker, and Graham against them in their official

capacities should be dismissed because Plaintiffs fail to allege a specific policy or custom

that deprived them of a constitutional right (id. at 2, 8-12). Defendants argue that this

Cause of Action also fails against Erie County and Sheriff Howard in his official capacity

(id. at 2, 12-15). The County Defendants contend that the claims against Captain Savage



                                                 7
        Case 1:17-cv-00699-WMS Document 36 Filed 09/23/20 Page 8 of 29




and Assistant County Attorney Navarro (the Fifth and punitive Sixth Causes of Action)

should be dismissed because they had no role in the conduct of the dangerous dog

proceeding Plaintiff complains is procedurally defective (id. at 2, 15-19). Finally, they fault

the Sixth punitive damages claim because Plaintiffs failed to allege factual allegations of

malice or intentional conduct to warrant punitive damages (id. at 2-3, 19-20).

           D. Plaintiffs’ Responses (Docket No. 28) and Defense Reply (Docket No. 30)

       Plaintiffs respond that these grounds for dismissal either should be rejected or

granted on a limited basis (Docket No. 28, Pls. Memo. at 2).              They contend that

Defendants misconstrue the First Cause of Action; it was not a due process claim alleged,

but an unreasonable seizure claim under the Fourth Amendment (as incorporated by the

Fourteenth Amendment to apply to municipal defendants) (id. at 2-5, see Mapp v. Ohio,

367 U.S. 643 (1961); Aguilar v. Texas, 378 U.S. 108 (1964)).

       They next argue that there is little difference between individual and official

capacity (id. at 5-6). They claimed they alleged Sheriff Howard acted in his official

capacity due to deliberate indifference perpetrated by policymakers towards officers’

interactions with animals and the void of proper leadership and training (id. at 6). They

contend that they alleged a policy or custom, here the failure to train properly Deputies in

their engagement with companion animals (id. at 6-9). Plaintiffs point to the Deputy

defendants being subordinates to the Sheriff and therefore under his training (or lack

thereof) (id. at 9-10).

       Megan Shimburski then argues that the “excessive number of uniformed personnel

in a courtroom can create” a hostile environment (id. at 10-13). She argues that Navarro

and Savage lacked the authority to order two of her witnesses from the hearing (id. at 14),



                                              8
        Case 1:17-cv-00699-WMS Document 36 Filed 09/23/20 Page 9 of 29




although the Amended Complaint (Docket No. 20) did not allege that Navarro had any

role in excluding the witnesses and that Savage threatened and kicked out the witnesses

(Docket No. 20, Am. Compl. ¶ 101).

       Megan Shimburski next argues that she amended the Complaint to remove

paragraphs 107-10, rendering Defendants’ present objections to those sections moot

(Docket No. 28, Pls. Memo. at 15-16).

       Plaintiffs then conclude that the punitive damages claims should remain against

Defendants in their individual capacities (id. at 16-18), see Smith v. Wade, 461 U.S. 30,

35-36 (1983), acknowledging that municipalities cannot be held liable for punitive

damages (id. at 16-17). As for Navarro and Savage, Plaintiffs contend that their actions

alleged in the Fifth Cause of Action shows their callous disregard for Megan Shimburski’s

rights (id. at 17-18). As for the detective Defendants, Plaintiffs conclude that the County

Defendants failed to counter their contention that these Defendants’ actions were reckless

or in callous disregard of Plaintiffs’ rights (id. at 18).

       While dismissing their substantive due process claim from shooting Lady, the

County Defendants reply that the Fourth Amendment allegation still fails for the First

Cause of Action, stating that Plaintiffs have not cited decisional law supporting the

proposition that injury to a dog constitutes a “seizure” under the Fourth Amendment

(Docket No. 30, Defs. Reply Memo. at 2-3). They deny that they moved to dismiss the

Fourth Amendment claims in the Second and Third Causes of Action (id. at 3). They

contend that the First Cause of Action seeks relief for the dog and conclude that the dog’s

injuries are not actionable under § 1983 (id.). The Fourth Cause of Action should be

dismissed because Plaintiffs failed to allege a specific policy or custom deprived them of



                                                 9
       Case 1:17-cv-00699-WMS Document 36 Filed 09/23/20 Page 10 of 29




their constitutional right, instead asserting the conclusory allegations of their § 1983

claims (id. at 3-4, 4-6).

       As for the Fifth Cause of Action, the County Defendants reply that Megan

Shimburski has not alleged a connection between Navarro and Savage and “other

unspecified uniformed officers in the courtroom” (id. at 6-7). They also deny that the

presence of these officers was not inherently prejudicial (id. at 7, citing Holbrook v. Flynn,

475 U.S. 560, 567-68 (1986)). They offer that these officers may not have been Sheriff’s

Deputies and may have been present for other cases to be heard that night (id. at 8).

                                      III.   Discussion

           A. Applicable Standards

                    1. Motion to Dismiss

       Under Rule 12(b)(6) of the Federal Rules of Civil Procedure, the Court cannot

dismiss a Complaint unless it appears “beyond doubt that the plaintiff can prove no set of

facts in support of his claim which would entitle him to relief.” Conley v. Gibson, 355 U.S.

41, 45-46 (1957). As the Supreme Court held in Bell Atlantic Corp. v. Twombly, 550 U.S.

554 (2007), a Complaint must be dismissed pursuant to Rule 12(b)(6) for failure to state

a claim upon which relief can be granted if it does not plead “enough facts to state a claim

to relief that is plausible on its face,” id. at 570 (rejecting longstanding precedent of

Conley, supra, 355 U.S. at 45-46). To survive a motion to dismiss, the factual allegations

in the Complaint “must be enough to raise a right to relief above the speculative level,”

Twombly, supra, 550 U.S. at 555. As recently reaffirmed by the Court in Ashcroft v. Iqbal,

556 U.S. 662 (2009), rev’g Iqbal v. Hasty, 490 F.3d 143 (2d Cir. 2007),

       “To survive a motion to dismiss, a complaint must contain sufficient factual
       matter, accepted as true, to ‘state a claim to relief that is plausible on its

                                             10
       Case 1:17-cv-00699-WMS Document 36 Filed 09/23/20 Page 11 of 29




       face.’ [Twombly, supra, 550 U.S.] at 570 . . . . A claim has facial plausibility
       when the plaintiff pleads factual content that allows the court to draw the
       reasonable inference that the defendant is liable for the misconduct alleged.
       Id., at 556 . . . . The plausibility standard is not akin to a ‘probability
       requirement,’ but it asks for more than a sheer possibility that a defendant
       has acted unlawfully. Ibid. Where a complaint pleads facts that are ‘merely
       consistent with’ a defendant’s liability, it ‘stops short of the line between
       possibility and plausibility of “entitlement to relief.”’ Id., at 557 . . . (brackets
       omitted).”

Iqbal, supra, 556 U.S. at 678 (citations omitted).

       A Rule 12(b)(6) motion is addressed to the face of the pleading. The pleading is

deemed to include any document attached to it as an exhibit, Fed. R. Civ. P. 10(c), or any

document incorporated in it by reference. Goldman v. Belden, 754 F.2d 1059 (2d Cir.

1985). In considering such a motion, the Court must accept as true all of the well pleaded

facts alleged in the Complaint. Bloor v. Carro, Spanbock, Londin, Rodman & Fass,

754 F.2d 57 (2d Cir. 1985). However, conclusory allegations that merely state the general

legal conclusions necessary to prevail on the merits and are unsupported by factual

averments will not be accepted as true. New York State Teamsters Council Health and

Hosp. Fund v. Centrus Pharmacy Solutions, 235 F. Supp. 2d 123 (N.D.N.Y. 2002).

                    2. Civil Rights Violations, 42 U.S.C. § 1983

       To prevail on their § 1983 claim, “two elements must be met: (1) defendants’

conduct must be committed by a person acting under color of state law; and (2) this

conduct must deprive a person of ‘rights, privileges, or immunities secured by the

Constitution or laws of the United States,” Skinner v. Chapman, 326 F. Supp. 2d 431, 433

(W.D.N.Y. 2004) (Larimer, J.), quoting Parratt v. Taylor, 451 U.S. 527, 535 (1981). The

state action element is not disputed here, with all municipal employees or a municipal

defendant.



                                                11
         Case 1:17-cv-00699-WMS Document 36 Filed 09/23/20 Page 12 of 29




         The Fourth Amendment to the United States Constitution provides that

         “the right of the people to be secure in their persons, houses, papers, and
         effects, against unreasonable searches and seizures, shall not be violated,
         and no warrant shall issue, but upon probable cause, supported by Oath or
         affirmation, and particularly describing the place to be searched, and the
         persons or things to be seized,”

U.S. Const. amend. IV. “Effects” include personal property, United States v. Place,

462 U.S. 696, 700 (1983); see Skinner, supra, 326 F. Supp. 2d at 433 (assuming under

New York Agriculture and Markets Law that dogs are personal property, citing N.Y. Agric.

& Mkts. Law § 109).

         The Fourth Amendment also prohibits “the ‘[e]xcessive or unnecessary destruction

of property in the course of a search,’” Frederique v. County of Nassau, 168 F. Supp. 3d

455, 475 (E.D.N.Y. 2016) (quoting Smith v. City of N.Y., No. 04 Civ. 3286, 2010 WL

3397683, at *13 (S.D.N.Y. Aug. 27, 2010) (when defendants mortally wounded plaintiff’s

dog)).

         In the context of the wounding of a dog during the conduct of a search, courts have

recognized the killing of a dog during a search constitutes destruction of property and a

seizure under the Fourth Amendment, Dziekan v. Gaynor, 376 F. Supp. 2d 267, 270 (D.

Conn. 2005) (citing cases). In Dziekan, accepting the government’s “strong interest in

allowing law enforcement to protect themselves and the citizenry from animal attacks,”

the District of Connecticut acknowledged (on defendant’s summary judgment motion) that

courts have held the killing in that circumstance is not an unreasonable seizure, id. at 271

(citing cases), with the focus on the imminent threat posed by the dogs, id. When the

killing of the dog, however, does not pose an imminent danger, that killing constitutes an

unreasonable seizure, id. (citing other cases). In Dziekan, the court concluded that a 55-



                                             12
       Case 1:17-cv-00699-WMS Document 36 Filed 09/23/20 Page 13 of 29




to 60-pound dog shot fifteen feet from one defendant posed an imminent danger, id. at

271.

       Plaintiff has the burden to prove that a seizure was unreasonable, Carroll v. County

of Monroe, 712 F.3d 649, 651 (2d Cir. 2013) (per curiam). Reasonableness is objective

inquiry based on the totality of the circumstances and not the officer’s subjective intent,

Graham v. Connor, 490 U.S. 386, 397 (1989); Cabisca v. City of Rochester,

No. 14CV6485, 2019 WL 5691897, at *10 (W.D.N.Y. Nov. 4, 2019) (Feldman, Mag. J.).

The Graham Court admonished that “[t]he calculus of reasonableness must embody

allowance for the fact that police officers are often forced to make split-second

judgments—in circumstances that are tense, uncertain, and rapidly evolving—about the

amount of force that is necessary in a particular situation,” Graham, supra, 490 U.S. at

396-97. Applying this calculus “is often difficult,” Cabisca, supra, 2019 WL 5691897, at

*11.

       The Fourth Cause of Action alleges the existence of a municipal policy to violate

Plaintiffs’ rights. Plaintiffs need to allege an official policy or custom that caused them to

be subject to denial of constitutional right, Zahra v. Town of Southold, 48 F.3d 674, 685

(2d Cir. 1995) (Docket No. 25, Defs. Memo. at 9). Municipalities, such as Erie County,

are not vicariously liable for the actions of its employees and must have committed the

constitutional violation itself, Monell v. Department of Soc. Servs., 436 U.S. 658, 691

(1978) (id. at 9-10). One court has held that

       “to sufficiently plead a Monell claim, the complaint ‘must contain sufficient
       allegations of underlying facts to give fair notice and to enable the opposing
       party to defend itself effectively,’ and, ‘the factual allegations that are taken
       as true must plausibly suggest an entitlement to relief, such that it is not
       unfair to require the opposing party to be subjected to the expense of
       discovery and continued litigation,’”

                                              13
       Case 1:17-cv-00699-WMS Document 36 Filed 09/23/20 Page 14 of 29




Bagley v. City of Sunnyvale, No. 16-cv-02250-JSC, 2017 WL 5068567, at *4 (N.D. Cal.

Nov. 3, 2017) (quoting AE ex rel. Hernandez v. County of Tulare, 666 F.3d 631, 637 (9th

Cir. 2012) (internal citation omitted)).

             B. First Cause of Action

       Defendants move to dismiss Plaintiffs’ First, Fourth, and Fifth Causes of Action

and their claims for punitive damages (Docket No. 25). They argue that the Amended

Complaint should be dismissed in its entirety against Erie County and Sheriff Howard (id.,

Defs. Memo. at 3), although named only in the Fourth Cause of Action; against McCarthy,

Noecker, and Graham in their official capacities (id.) (again named only in that capacity

in the Fourth Cause of Action); and against Navarro and Savage (id.) (only named in the

Fifth and punitive damages causes of action hereinafter called the “Sixth Cause of

Action,” cf. Docket No. 25). Defendants do not address the Second and Third Causes of

Action (see Docket No. 30, Defs. Reply Memo. at 3). Thus, Defendants’ motion becomes

a motion for partial dismissal of the case; some claims and parties will remain after if this

motion were granted in full.

       Plaintiffs have alleged that Lady was Megan Shimburski’s personal property

(Docket No. 20, Am. Compl. ¶¶ 8, 30) subject to protection under the Fourth Amendment,

see Matteson v. Hall, No. 18CV6772, 2019 WL 2192502, at *6 (W.D.N.Y. May 21, 2019)

(Telesca, J.) (denying motion to dismiss).

       The parties agree that Plaintiffs have not alleged a due process (Fifth or Fourteenth

Amendment) violation. Their claim in this action (especially in the First Cause of Action)

is under the Fourth Amendment, not the Fourteenth Amendment substantive due process

provision.



                                             14
       Case 1:17-cv-00699-WMS Document 36 Filed 09/23/20 Page 15 of 29




       To determine whether a seizure under the Fourth Amendment is unreasonable,

this Court would need to balance (and Plaintiffs need to allege in the first instance) the

nature and quality of the intrusion of Plaintiffs’ Fourth Amendment interest (here Lady’s

well-being) against the governmental interest justifying the intrusion (searching for Megan

Shimburski’s former boyfriend and the danger posed by Lady) and determine whether the

totality of the circumstances justified the particular sort of seizure, Carroll, supra, 712 F.3d

at 651 (quoting Tennessee v. Garner, 471 U.S. 1, 8-9 (1985)); Cabisca, supra, 2019 WL

5691897, at *10 (decision following trial).

       This Motion poses the issue whether Plaintiffs alleged (in their First Cause of

Action) that Defendant McCarthy’s wounding of a family dog was an unreasonable

seizure in violation of the Fourth Amendment. The parties fail to cite cases on this precise

point. This Court has found cases when the dog is killed during the course of the search

and the killing constitutes a Fourth Amendment seizure, Carroll, supra, 712 F.3d at 651;

Van Patten v. City of Binghamton, 137 F. Supp. 2d 98, 107 (N.D.N.Y. 2001); Frederique,

supra, 168 F. Supp. 3d at 475.

       Whether the seizure of property (the killing of the dog) is unreasonable depends

upon the balance of the nature and quality of the intrusion on Plaintiffs’ Fourth

Amendment interests and the Government’s interest alleged to justify the intrusion,

Garner, supra, 471 U.S. at 8-9; Carroll, supra, 712 F.3d at 651; Dziekan, supra, 376 F.

Supp. 2d at 270, where that interest is protection of the officers and the public against a

dangerous animal, Dziekan, supra, 376 F. Supp. 2d at 270. Where harm is imminent,

courts have held that the seizure was reasonable, e.g., id. (citing cases). When the dog

is killed and “not merely injured or detained—the intrusion on the owner weighs heavily



                                              15
       Case 1:17-cv-00699-WMS Document 36 Filed 09/23/20 Page 16 of 29




in favor of finding the seizure unreasonable and constitutional,” Kendall v. Olsen, 237 F.

Supp. 3d 1156, 1167 (D. Utah 2017); Matteson, supra, 2019 WL 2192502, at *7.

       Courts also noted specific considerations to keep in mind when a dog is killed in

this context. There is the “severe intrusion given the emotional attachment between a

dog and an owner,” Carroll, supra, 712 F.3d at 651; see Kendall, supra, 237 F. Supp. 3d

at 1167 (most dog owners think of dogs solely in terms of emotional relationship rather

than property relationship).    On the other side, the governmental interest may be

significant since dogs may represent a serious risk to safety of officers and the general

public, and it may be “reasonable for an officer to shoot a dog that he believes poses a

threat to his safety or the safety of the community,” Carroll, supra, 712 F.3d at 651. The

law does not require the officer to wait for the dog to approach biting distance or is leaping

before taking protective action, Dziekan, supra, 376 F. Supp. 2d at 272; Cabisca, supra,

2019 WL 5691897, at *10. The breed of dog does not justify a fatal shooting, Azurdia v.

City of N.Y., No. 18CV4189-ARR-PK, 2019 WL 1406647, at *8 (E.D.N.Y. Mar. 28, 2019)

(citing Branson v. Price, No. 13-cv-03090-REB-NYW, 2015 WL 5562174, at *6 (D. Colo.

Sept. 21, 2015)); Matteson, supra, 2019 WL 2192502, at *8. The breed may be a factor

considered when assessing the reasonableness of a seizure, Matteson, supra, at *8. In

Matteson, officers mortally wounded an American Staffordshire Terrier/Lab mix dog, id.

at *1 (also known as a pit bull, id. at *8 n.2). But the breed of the dog by itself does not

make a “shoot first and ask questions later” technique reasonable, id. at *8.

       The mere presence of a dog (absent actions or menace by the dog or some sign

of aggression) is insufficient to be reasonable seizure, Strong v. Perrone, No. 17CV6183,

2020 WL 1445877, at *4 (W.D.N.Y. Mar. 25, 2020) (Geraci, C.J.). The dog’s general



                                             16
       Case 1:17-cv-00699-WMS Document 36 Filed 09/23/20 Page 17 of 29




temperament also is relevant, id. at *5; Matteson, supra, 2019 WL 2192502, at *8. On

the other hand, where the dog manifests signs of aggression, “courts regularly find that it

is reasonable for officers to defend themselves,” Strong, supra, 2020 WL 1445877, at *4

(citing Carroll, supra, 712 F.3d at 652; Kendall, supra, 237 F. Supp. 3d at 1169). For

example, in Strong, Chief Judge Geraci found in denying defendants motion for summary

judgment that there was enough direct and circumstantial evidence that a reasonable jury

could find that the dog was not displaying signs of aggression, 2020 WL 1445877, at *4.

       The present case, however, involves the wounding of Lady, regardless of the

alleged mortal intention of Defendant McCarthy. Save this wounding, Lady was not

physically taken on July 25, 2014. Plaintiffs were allowed to take Lady to the veterinarian

for treatment later that day. Days later, Lady was seized by Town of Sardinia animal

control.

       Given this scenario, have Plaintiffs alleged that Lady was “seized” for Fourth

Amendment purposes? At least one court has found that a plaintiff has stated a Fourth

Amendment seizure claim for the wounding of their dog during an arrest, Brandon v.

Village of Maywood, 157 F. Supp. 2d 917, 930-31 (N.D. Ill. 2001) (plaintiff’s dog shot 19

times but not killed, court considered Fourth Amendment seizure in split second decision

and officers having a deemed strong interest to avoid injury from the dog); Bateman v.

Driggett, No. 11-13142, 2012 WL 2564839 (E.D. Mich. July 2, 2012). The district court in

Bateman held that the shooting and severe injury of a pet pit bull “was [a] meaningful

interference with [plaintiff’s] possessory interests in his pet dog,” 2012 WL 2564839, at

*7. Whether the Fourth Amendment is violated in wounding Lady then turns on whether

the shooting was reasonable under the circumstances, id.



                                            17
       Case 1:17-cv-00699-WMS Document 36 Filed 09/23/20 Page 18 of 29




       Lady was described in the Amended Complaint as 65-pound two-year-old pit bull

terrier (Docket No. 20, Am. Compl. ¶¶ 29, 8, 30). Lady allegedly was not charging

Defendants, although Defendant McCarthy believed otherwise (id. ¶ 32), that she was a

dog allowed to range her yard and was sauntering to McCarthy and Noecker as they

entered the backyard (id. ¶¶ 30, 33). They allege that McCarthy was yards away from

Lady when he shot her. They also contend that Defendants lack evidence of being bitten

by Lady. (Id. ¶ 42.)

       Unlike most of the cases cited, this case has a motion to dismiss pending rather

than a motion for summary judgment or following a trial. Plaintiffs’ allegations have to be

accepted as true for the motion to dismiss. At this stage, Plaintiffs merely need to allege

the seizure (here the wounding) and that the seizure was not reasonable. If so alleged,

the validity of the allegations would be tested at later stages. Given that this is at the

pleading stage and absent any discovery, Plaintiffs have alleged an unreasonable seizure

by wounding a dog with no evidence of danger from that animal. Therefore, the County

Defendants’ Motion to Dismiss (Docket No. 25) the First Cause of Action is denied.

          C. Fourth Cause of Action

       Defendants argue that Plaintiffs’ deprivation of property claim for the shooting of

Lady fails to state a cause of action by failing to state a policy or custom (Docket No. 25,

Defs. Memo. at 8-12). Plaintiffs cite to two other instances of what they term “puppycide”

(Docket No. 20, Am. Compl. ¶ 91), the Sheriff’s department shooting of dogs during

execution of searches. One case, a search in Buffalo in 2016 (id.), occurred after the

July 2014 incident.




                                            18
       Case 1:17-cv-00699-WMS Document 36 Filed 09/23/20 Page 19 of 29




       Defendants contend that Erie County and Sheriff Howard cannot be held solely

liable through vicarious liability (Docket No. 25, Defs. Memo. at 10 n.1, citing Monell,

supra, 436 U.S. at 694; Villar v. Howard, 126 A.D.3d 1297, 1299, 6 N.Y.S.3d 811, 813

(4th Dep’t 2015)). They also argue that Plaintiffs made no specific policy or custom

allegation required to pass muster as pleading under Twombly (Docket No. 25, Defs.

Memo. at 9, 10).

       Plaintiffs argue that the policy was the reckless use of force against dogs during

Sheriff’s Department searches allowed to occur because of the failure of policy makers

to train and supervise their subordinates (Docket No. 28, Pls. Memo. at 7; see Docket

No. 20, Am. Compl. ¶ 91), see City of Canton, Ohio v. Harris, 489 U.S. 378, 388 (1989).

       Failure to train is an actionable policy only where that failure reflects a deliberate

or conscious choice by the municipality, id. at 389 (see Docket No. 30, Defs. Reply Memo.

at 5). “Monell’s rule that a city is not liable under § 1983 unless a municipal policy causes

a constitutional deprivation will not be satisfied by merely alleging that the existing training

program for a class of employees, such as police officers, represents a policy for which

the city is responsible,” id.     Plaintiffs need to allege that the training program is

inadequate, and that inadequacy reflects municipal policy, id. at 390. “A municipality’s

culpability for a deprivation of rights is at its most tenuous where a claim turns on a failure

to train,” Connick v. Thompson, 563 U.S. 51, 61 (2011); Griffin v. Delvecchio,

No. 16CV6029, 2016 WL 3232260, at *4 (W.D.N.Y. June 13, 2016) (Siragusa, J.). As

Justice Clarence Thomas noted in Connick, deliberate indifference in training “‘is a

stringent standard of fault, requiring proof that a municipal actor disregarded a known or

obvious consequence of his action,’” 563 U.S. at 61 (quoting Board of Comm’rs of Bryan



                                              19
        Case 1:17-cv-00699-WMS Document 36 Filed 09/23/20 Page 20 of 29




County v. Brown, 520 U.S. 397, 410 (1997)). A lesser standard for failure to train would

devolve into respondeat superior liability on municipalities, id. at 62 (quoting City of

Canton, supra, 489 U.S. at 392). Proof of a policy of inadequate (or here apparently

nonexistent) training requires allegation that “the inadequacies resulted from conscious

choice—that is, proof that the policymakers deliberately chose a training program which

would prove inadequate,” City of Oklahoma City v. Tuttle, 471 U.S. 808, 823 (1985);

Griffin, supra, 2016 WL 3232260, at *4.

        Plaintiffs here allege that the County and Sheriff Howard allowed Lady to be shot

by McCarthy as part of a customary practice of the County (Docket No. 20, Am. Compl.

¶ 90). In an over four-page long 2 paragraph in the Amended Complaint, Plaintiffs assert

their failure to train allegation: describing the legal standard; setting forth McCarthy’s

shooting of Lady; providing two other examples (among unknown number of others) of

Sheriff’s Deputy shootings of dogs incident to searches; subsequent attempts to have

animal control officers dispose of the injured or dead animal; “superficial ‘reviews’” of the

discharge of the firearms; McCarthy allegedly stating that there was no training in relation

to animals; with these repeated violations amounting to deliberate indifference by Erie

County; and that Sheriff Howard would know that his officers would confront dogs and yet

failed to ensure their proper training for dealing with them (id. ¶ 91).

        In this case, Lady was not disposed of by animal control on July 25, 2014, although

Sheriff’s Deputies later filed a dangerous dog charge to have Lady confiscated. As

Defendants contend (Docket No. 25, Defs. Memo. at 9), Plaintiffs make only conclusory

allegations and far fewer factual allegations. The only factual allegations are McCarthy


        2Cf. Fed. R. Civ. P. 10(b) (claims stated in numbered paragraphs “each limited as far as practicable
to a single set of circumstances”).

                                                    20
        Case 1:17-cv-00699-WMS Document 36 Filed 09/23/20 Page 21 of 29




denying that he received any training regarding handling animals, his shooting of Lady,

and the two other officer shooting of dogs during searches. This alone is not enough to

meet Plaintiffs’ burden under Twombly to assert sufficient factual matter to state a

plausible claim of municipal liability. Plaintiffs do not allege that this failure to train officers

in how to deal with dogs was a deliberate or conscious choice. Training (or the lack

thereof) at the time of Lady’s shooting would have been required from the one stated

instance of Sheriff’s Deputy shooting of a dog and Plaintiffs’ generic allegation of more

incidents of Sheriff’s Department shootings of dogs. To allege the failure to train was a

deliberate or conscious choice of Defendants, Plaintiffs needed to plead more than the

incident in this case and one other example to justify the need for such training, see

Griffin, supra, 2016 WL 3232260, at *3-4 (a single incident in insufficient to meet

requirement for a Monell claim for showing a custom, practice or policy arising from a

failure to train).

        Therefore, Defendants’ Motion to Dismiss (Docket No. 25) to dismiss the Fourth

Cause of Action is granted.

            D. Fifth Cause of Action

        Defendants next contend that Megan Shimburski’s Fifth Cause of Action against

Navarro and Captain Savage fails because she fails to allege that Navarro and Captain

Savage had any role in the dangerous dog hearing of August 12, 2014, and had no

obligation to instruct the town court how to proceed during that hearing (Docket No. 25,

Defs. Memo. at 18).

        Defendants attach a copy of the Judiciary Law Section 44 proceeding against

Town Justice Heintz following that hearing (Docket No. 25, Defs. Atty. Decl. ¶ 6, Ex. C, In



                                                21
       Case 1:17-cv-00699-WMS Document 36 Filed 09/23/20 Page 22 of 29




the Matter of the Proceeding Pursuant to Section 44, Gene R. Heintz, 2015 WL 9590797

(N.Y. Comm’n on Judicial Conduct Dec. 17, 2015)). The determination of the Commission

on Judicial Conduct in that proceeding is illuminating. Defendants McCarthy and Graham

filed a Dangerous Dog Complaint on August 5, 2014, alleging that on July 25, 2014, a pit

bull owned by Plaintiff “attempted to attack Detective McCarthy as he, Detective Graham

and Detective Matthew Noecker approached the home of Ms. Shimburski’s parents,

looking for Ms.     Shimburski’s boyfriend,” id., 2015 WL 9590797, at *1.              Town

Justice Heintz, a layperson judge on the town bench since January 2014, issued the

seizure order and presided over the dangerous dog proceeding in August, id. The

dangerous dog hearing was Justice Heintz’ first hearing, id. at *3. The Commission found

that Justice Heintz erred in sending hearing notices only to witnesses that the judge

thought would favor the town in seizure of the dog; summarily ending the hearing at the

conclusion of the prosecution’s case; not allowing Plaintiff or her witnesses to testify; and

issuing a decision for the town “without including statutorily-mandated conditions

consistent with the ruling,” id. at *1, 4. The Commission admonished the judge, id. at *5.

       Defendants argue that Plaintiff has not asserted a due process violation in

Captain Savage or Navarro being present at the dangerous dog hearing (Docket No. 25,

Defs. Memo. at 17). They point out that some of Plaintiff’s due process objections

(sequestration of Plaintiff’s witnesses) did not implicate due process interest (id.). Megan

Shimburski responds that the presence of Navarro, Captain Savage, and the “excessive

amount of uniformed personnel” at the hearing can influence the fact finder and deprive

her of due process (Docket No. 28, Pls. Memo. at 10). Defendants replied denying that




                                             22
       Case 1:17-cv-00699-WMS Document 36 Filed 09/23/20 Page 23 of 29




the presence of law enforcement officers was not inherently prejudicial (Docket No. 30,

Defs. Reply Memo. at 7-8). This Court need not resolve these issues.

       The named Defendants Navarro and Captain Savage generally had no role in how

Justice Heintz conducted the hearing. As the New York Commission on Judicial Conduct

noted in its admonition, Justice Heintz was a lay jurist conducting his first hearing ever

and made various procedural mistakes. Most of Megan Shimburski’s complaints on the

conduct of that proceeding arise from these mistakes. Had Navarro or Captain Savage

attempted to intervene as Plaintiff believed they should have that intervention probably

would have been in vain.      The Commission quoted the colloquy between Plaintiff’s

counsel and Justice Heintz as the jurist went from denying her motion to dismiss to directly

finding (in error) that Lady was a dangerous dog solely upon the prosecution’s evidence,

id. at *2-3, 1, 4. The due process violations alleged by Megan Shimburski arise from

Justice Heintz’ decisions.

       The Amended Complaint merely alleges that Navarro and Captain Savage were

“part of this entourage” of the other Deputies in the courtroom (Docket No. 20, Am. Compl.

¶ 100) and that Navarro orchestrated “such violations of due process” (id. ¶ 102). Megan

Shimburski has not alleged in the Amended Complaint that Captain Savage or Navarro

orchestrated having the other uniformed officers present during the dangerous dog

hearing (but cf. Docket No. 28, Pls. Memo. at 12).

       Plaintiff fails to establish the duty either Navarro or Captain Savage had in ensuring

the proper conduct of this dangerous dog proceeding. As a public proceeding, Navarro

and Captain Savage had a right to be present. Plaintiffs’ counsel wrote to the County

Attorney and Sheriff Howard on August 10, 2014, advising them of the dangerous dog



                                             23
         Case 1:17-cv-00699-WMS Document 36 Filed 09/23/20 Page 24 of 29




proceeding and seeking their intervention to dismiss the charges (Docket No. 25, Defs.

Atty. Decl. ¶ 6, Ex. B; id., Defs. Memo. at 16-17). Thus advised of the proceeding, Plaintiff

should not be surprised if Detective McCarthy’s supervisor and an attorney from the Erie

County Attorney’s office were present at the dangerous dog proceeding (id. at 17).

         Plaintiffs also allege that the process for the dangerous dog hearing was

inadequate (Docket No. 20, Am. Compl. ¶ 99) without stating the deficiencies or alleging

the role (if any) the Navarro or Captain Savage had in issuing the process. Again, the

Commission on Judicial Conduct found that Justice Heintz erred in sua sponte sending

notices of the proceeding to witnesses he believed would help the prosecution. Thus,

Plaintiffs fail to allege a substantive due process claim regarding this defective process.

         Megan Shimburski complains about the ‘”lined deputies” that encircled the

courtroom during that proceeding, while only naming two purported members of that

entourage (Navarro and Captain Savage) (id. ¶ 100). She argues that they prejudiced

the proceeding and affected Justice Heintz. This allegation does not plausibly state a

claim.    Plaintiffs fail to allege that these officers were present at the direction of

Captain Savage or deny that they were present for other business (for example, as

witnesses in Lady’s dangerous dog hearing or other cases scheduled that evening) (see

Docket No. 30, Defs. Reply Memo. at 8). Defendants reply that the cases cited by

Plaintiffs (Docket No. 28, Pls. Memo. at 11, citing Holbrook v. Flynn, 475 U.S. 560 (1986);

Taylor v. Kentucky, 436 U.S. 478 (1978)) involve jury trials and the impressions of litigants

made upon jurors (Docket No. 30, Defs. Reply Memo. at 7-8). Here, that distinction is

lessened because it was a bench proceeding but presided over by a lay jurist conducting

his very first proceeding. Nevertheless, Plaintiffs fail to state a claim here.



                                             24
       Case 1:17-cv-00699-WMS Document 36 Filed 09/23/20 Page 25 of 29




      Plaintiffs did allege that Captain Savage excluded two of Megan Shimburski’s

witnesses from the proceedings without a basis (Docket No. 20, Am. Compl. ¶ 101).

Although Defendants argue that sequestration of witnesses is common and does not

violate due process (Docket No. 25, Defs. Memo. at 17-18), the prosecution did not move

to sequester witnesses (although, according to the Commission’s findings, the prosecutor

did object to the presence of one witness, 2015 WL 9590797, at *2), Megan Shimburski

did not disclose her witnesses to be sequestered, and the court did not order the

sequester.    It was not clear from this record whether Justice Heintz ordered

Captain Savage to remove the two witnesses. Again, from the Commission’s admonition

order, it noted that Megan Shimburski’s counsel said that Sheriff’s Deputies had directed

the animal control officer (another witness for her) to leave the courtroom, id., with

Justice Heintz stating that he did not have a witness list to know who was to appear.

Thus, it appears on this record that Captain Savage acted on his own to exclude Megan

Shimburski’s witnesses; at this stage, this Court merely notes that Plaintiffs have alleged

a cause of action regarding the removal of these witnesses.

      Therefore, at this pleading stage, Plaintiffs have alleged a cause of action

against Captain Savage for removing Megan Shimburski’s witnesses apparently without

due process. Defendants’ Motion to Dismiss (Docket No. 25) against this claim against

Captain Savage is denied but their motion to dismiss other claims against

Captain Savage and those claims against Navarro is granted.

          E. “Sixth” Cause of Action for Punitive Damages

      First, Defendants argue that all Plaintiffs had not asserted punitive damages

against Captain Savage and Navarro; that only Megan Shimburski alleged claims against



                                            25
       Case 1:17-cv-00699-WMS Document 36 Filed 09/23/20 Page 26 of 29




these two defendants (Docket No. 25, Defs. Memo. at 19) for compensatory and punitive

damages. Plaintiffs have not addressed this argument distinguishing the claim of Megan

Shimburski as opposed to the claim of all Plaintiffs (see Docket No. 30, Defs. Reply

Memo. at 9). The claims against Navarro and Captain Savage only arise from the

dangerous dog hearing in which Megan Shimburski only was a party. As just stated, the

only remaining claim here is against Captain Savage for removing Shimburski’s witnesses

from that courtroom. Therefore, the other Plaintiffs lack a claim for punitive damages from

Navarro or Captain Savage. As held above, Megan Shimburski also fails to state a claim

for punitive damages against Navarro because her damage claim is premised on her

successfully alleging a substantive claim against him. She still alleges potential punitive

damages against Captain Savage.

       Next, as Defendants point out (Docket No. 25, Defs. Memo. at 19-20), Plaintiffs

have not made specific factual allegations against Sheriff Howard or the detective

Defendants to state intentional or malicious conduct warranting punitive damages.

Plaintiffs concede that punitive damages are not available against municipalities or those

acting in their official capacity for the municipality (cf. Docket No. 28, Pls. Memo. at 16-

18).

       Defendant’s Motion to Dismiss the punitive damages claims (Docket No. 25) is

granted in part, denied in part. Punitive damage claim survives against defendant

Savage.

                                     IV.    Conclusion

       For the reasons stated above, the County Defendants’ Motion to Dismiss (Docket

No. 25) is granted in part, denied in part. Plaintiffs have alleged their First Cause of



                                            26
       Case 1:17-cv-00699-WMS Document 36 Filed 09/23/20 Page 27 of 29




Action for the violation of the Fourth Amendment in seizing Lady by unreasonably

wounding her; the defense Motion to Dismiss is denied. Plaintiffs’ Fourth Cause of Action

is dismissed; thus, claims against Erie County and Sheriff Howard are dismissed.

Plaintiff Megan Shimburski’s Fifth Cause of Action against Captain Savage survives this

motion, while her claims against Navarro are dismissed. Plaintiffs’ punitive damages

claims are dismissed in part but remain alleged against Defendant Captain Savage

under the Fifth Cause of Action for removing Megan Shimburski’s witnesses.

      Following disposal of this motion, Defendants sought dismissal of only some of

Plaintiffs’ causes of action. The defense did not address the Second and Third Causes

of Action for alleged unlawful entry and unreasonable seizure of Plaintiffs during the

July 25, 2014 search (see Docket No. 30, Defs. Reply Memo. at 3). Thus, Plaintiffs’

claims against McCarthy, Noecker, and Graham, for illegal seizure of Lady by wounding

her; unlawful entry; and unreasonable seizure, false arrest, and false imprisonment of

Plaintiffs remain (the First, Second, and Third Causes of Action).         The remaining

Defendants are McCarthy, Noecker, Graham, and Captain Savage, while dismissed by

this Decision and Order are Defendants County of Erie, Sheriff Timothy Howard, and

Thomas Navarro.

      Plaintiffs shall amend the Complaint (cf. Docket No. 20) reflecting this Decision

and Order as well as the Stipulation (Docket No. 35) dismissing claims against DeGoiler.

They shall serve and file this Second Amended Complaint by Friday, October 23, 2020.

Remaining Defendants shall answer or move against this Second Amended Complaint

within fourteen (14) days of its service. Upon the filing of that Answer, this case will be

referred to a Magistrate Judge to consider pretrial matters. With this referral to the



                                            27
       Case 1:17-cv-00699-WMS Document 36 Filed 09/23/20 Page 28 of 29




Magistrate Judge, this Court commends to the parties to consider early intervention by a

mediator or other neutral; the Magistrate Judge is encouraged to facilitate the selection

of a mediator and the prompt conduct of an initial mediation session. To ensure progress

is made in this case and movement to its swift resolution, the Court also urges the

Magistrate Judge to schedule a status conference with the remaining parties as soon as

feasible.

                                       V.        Orders

       IT IS HEREBY ORDERED, that the County Defendants’ Motion to Dismiss (Docket

No. 25) is GRANTED IN PART and DENIED IN PART, as specified above;

       FURTHER, that claims against Defendants the County of Erie, Sheriff Timothy

Howard, and Thomas Navarro are DISMISSED;

       FURTHER, Plaintiffs shall serve and file a Second Amended Complaint consistent

with this Decision and Order by Friday, October 23, 2020;

       FURTHER, that the remaining Defendants shall serve and file an Answer within

fourteen (14) days of service of the Second Amended Complaint;

       FURTHER, that upon the filing of that Answer, this Court will refer this case to a

Magistrate Judge for further proceedings, including conducting a status conference and

scheduling of mediation.




                                            28
         Case 1:17-cv-00699-WMS Document 36 Filed 09/23/20 Page 29 of 29




         SO ORDERED.



Dated:        September 22, 2020
              Buffalo, New York


                                                    s/William M. Skretny
                                                   WILLIAM M. SKRETNY
                                                  United States District Judge




                                       29
